DETAILED ACTION
This Office Action is in response to Application filed May 7, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants' election with traverse of Species A, Subspecies V drawn to the embodiment shown in Fig. 13 of current application and Sub-subspecies h drawn to the embodiment shown in Fig. 12 of current application, claims 1-23 and 25, in the reply filed on November 30, 2021 is acknowledged.  The traversal is on the grounds that “the Examiner characterizes Species A to C in terms of claims, not embodiments of the invention”, that “at least because alleged species A to C are not shown to be mutually-exclusive to each other”, that “the Examiner does not show how alleged Species A to C are believed to be mutually exclusive”, that “the Examiner does not show that Species A, B, and C are mutually-exclusive”, that “the search and examination of all the claims may be made without serious burden”, that “the Examiner does not show that Subspecies I to VII are mutually-exclusive”, that “the search and examination of all the claims may be made without serious burden”, that “the Examiner does not show that Sub-Subspecies a to h are mutually-exclusive”, and that “the search and examination of all the claims may be made without serious burden”.  This is not found persuasive because (a) Applicants misrepresent the restriction requirement since the Examiner did not characterize Species A to C in terms of claims, but rather simply pointed out claims drawn to the semiconductor thin film structure, electronic device and buffer layer structure, respectively, (b) embodiments can include a feature that is common to them, Applicants did not provide any evidence that the Species, Subspecies and Sub-subspecies are obvious variants from each other as the Examiner noted in the Restriction Requirement mailed October 1, 2021.  The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 1 is objected to because of the following informalities: “another two layers” recited on lines 12-13 should be amended, because it is not grammatically correct since “another” is singular, and “one layer” should be accompanied with “another layer” rather than “another two layers”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17, 18 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 17, it is not clear whether the semiconductor thin film structure has “a fourth layer”, and if so, it is not clear where the “fourth layer” is located, because (a) claim 17 recites “a fifth layer” without first reciting “a fourth layer”, (b) claims 1-3 and 11-13 from which claim 17 depends does not recite “a fourth layer”, and rather claim 15 recites “a fourth layer”, and (c) therefore, it is not clear whether the semiconductor thin film recited in claim 17 includes “a fourth layer” as a part of the unit layer.  Claim 18 depends on claim 17, and therefore, claim 18 is also indefinite.
(2) Regarding claim 23, it is not clear whether the semiconductor thin film structure has “a fourth layer”, and if so, it is not clear where the “fourth layer” is located, because (a) claim 23 recites “a fifth layer” without first reciting “a fourth layer”, (b) claims 1-3 from which claim 23 depends does not recite “a fourth layer”, and rather claim 22 recites “a fourth layer”, and (c) therefore, it is not clear whether the semiconductor thin film recited in claim 23 includes “a fourth layer” as a part of the unit layer.  

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Shikauchi et al. (WO 2017/145199) (Shikauchi et al. (US 10,586,701) is used as a translation in current office action.)
Regarding claims 1 and 2, Shikauchi et al. disclose a semiconductor thin film structure (Fig. 4), comprising: a substrate (SUBSTRATE); a buffer layer (BUFFER) on the substrate, the buffer layer including a plurality of unit layers (GaN Layer + AlN Layer + Layers having a thickness of d1 and d2), each unit layer of the plurality of unit layers including a first layer (Layer having a thickness d1) having first bandgap energy (bandgap energy of AlGaN having a varying Al component) and a first thickness (d1), a second layer (GaN Layer) having second bandgap energy (bandgap energy of GaN) and a second thickness, and a third layer (Layer having a thickness d2, AlN Layer or composite layer of Layer having a thickness d2 and AlN Layer) having third bandgap energy (bandgap energy of AlGaN having a varying Al component or bandgap energy of AlN) and a third thickness (d2, thickness of AlN Layer or d2 + thickness of AlN Layer), wherein one layer (GaN Layer) having a lowest bandgap energy of the first, second, and third layers of the unit layer is between another two layers of the first, second, and third layers of the unit layer; and a semiconductor layer (ACTIVE LAYER) on the buffer .

Allowable Subject Matter
Claims 3-16, 19-22 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Derluyn et al. (US 9,991,346)
Keneko et al. (US 9,184,242)
Sato (US 8,247,842)
Shimizu et al. (US 8,963,164)
Kokawa et al. (US 2013/0307024)
Tak et al. (US 8,946,773)
Han et al. (US 7,462,876)
Han et al. (US 7,888,670)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620. The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815